Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the changed voltage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-13 are rejected based on their dependency on claim 1.

Claim 14 recites the limitation "the changed voltage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 15-20 are rejected based on their dependency on claim 14.

The claims will be interpreted as bet understood. Appropriate corrections are required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by Kim et al. (US 2018/0061913).

Regarding claim 1, Kim discloses an electroluminescent display device (see Fig. 1), comprising:
a pixel (see pixels P in Figs. 1-5) including a driving element having a gate electrode connected to a data line and a source electrode connected to a readout line (see in Figs. 4-5 driving transistor DT having a gate electrode connected to a line comprising N1 and connected to Vdata (claimed data line), and a source connected to a line comprising N2 and connected to a sensing unit SU through sensing line 14B (claimed readout line));
a sensing circuit configured to sense a voltage of the readout line which changes according to a pixel current flowing through the driving element during sensing operation (para[0052]; para[0056]; para[0060]; para[0065]-para[0070]; see Figs. 3-6; e.g. “due to a driving current flowing between a source electrode and a drain electrode of the driving TFT DT, the potential of the source node N2, that is, the anode potential of the OLED, is increased to a threshold voltage of the OLED,  and then saturated”, as shown in Fig. 6, and is sensed by circuit comprising sensing unit SU in Figs. 3-5, during sensing process); and
a boosting circuit connected between the data line and the readout line and configured to change a voltage of the data line according to the changed voltage in the readout line during the sensing operation (para[0056]; para[0059]; para[0065]-para[0070]; see Figs. 4-6; see circuit comprising capacitor Cst connected between the gate node N1 and the source node N2, as shown in Figs. 4-5, and configured to change/boost a voltage at N1 according to the changed voltage at N2 during the boosting period Tb of the sensing process in Fig. 6, while “TFTs ST1 and ST2 are turned off in response to a scan control signal of OFF level”).

Regarding claim 2, Kim discloses all the claim limitations as applied above (see claim 1). In addition, Kim discloses during the sensing operation, a gate-source voltage of the driving element corresponding to the pixel current changes by change in the voltage of the readout line according to the boosting circuit, such that the pixel current and the gate-source voltage of the driving element corresponding to the pixel current are maintained constant (para[0059]; para[0065]-para[0070]; see Figs. 4-6; it is clear that during the sensing process in Fig. 6 a voltage at N1 changes due to the changed voltage at N2 according to Cst, in order to keep a gate-source voltage of transistor DT and the corresponding driving current flowing constant).

Regarding claim 3, Kim discloses all the claim limitations as applied above (see claim 1). In addition, Kim discloses the pixel further includes:
a first switch transistor connected between the data line and the gate electrode of the driving element (see ST1 in Figs. 4-5);
a second switch transistor connected between the readout line and the source electrode of the driving element (see ST2 in Figs. 4-5);
a storage capacitor connected between the gate electrode and the source electrode of the driving element (see Cst in Figs. 4-5); and
a light emitting element connected to the source electrode of the driving element (see OLED in Figs. 4-5),
wherein a gate electrode of the first switch transistor and a gate electrode of the second switch transistor are connected to a gate line (see gate electrodes of ST1 and ST2 are connected to gate line 15, as shown in Figs. 4-5), and the first switch transistor and the second switch transistor maintain an on state according to a gate signal for sensing from the gate line during the sensing operation (para[0065]-para[0070]; see in Figs. 4-6, “In the initialization period Ti” of the sensing process, “A scan control signal SCAN is applied at an ON level, whereby the first switch TFT ST1 and the second switch TFT ST2 are turned on”, and “In the sensing period Ts” of the sensing process, “in response to the scan control signal of ON level, the first and second switch TFTs ST1 and ST2 are turned on”).

Regarding claim 4, Kim discloses all the claim limitations as applied above (see claim 1). In addition, Kim discloses a digital-to-analog converter configured to output a data voltage for sensing to be applied to the gate electrode of the driving element for the pixel current during the sensing operation (see DACs 121 in Fig. 3; para[0049]).

Regarding claim 5, Kim discloses all the claim limitations as applied above (see claim 4). In addition, Kim discloses the sensing operation includes a programming period in which a gate-source voltage of the driving element is set for the pixel current (para[0065]-para[0067]; see  initialization period Ti in Fig. 6), a sensing period in which the voltage of the readout line changes according to the pixel current (para[0065]; para[0068]; see boosting period Tb in Fig. 6), and a sampling period in which the changed voltage of the readout line is sampled (para[0065]; para[0069]-para[0070]; see sensing period Ts in Fig. 6), and
wherein the boosting circuit transmits the data voltage for sensing to the data line in the programming period (para[0049]; para[0059]; para[0065]-para[0067]; “during the sensing operation, the DACs of the data driver IC SDIC may generate a data voltage in response to a data timing control signal DDC received from the timing controller 11, and supply the data voltage to the data lines 14A”; see circuit comprising capacitor Cst, ST1 and ST2, as shown in Figs. 4-5, and configured to apply a voltage at N1, as shown in Fig. 6; “In the initialization period Ti, the first switch TFT ST1 is turned on to apply the turn-on data voltage Von (5V) of the data line 14A to the gate node N1”; “Then, the second switch TFT ST2 is turned on to apply the reference voltage Vpre of the sensing line 14B to the source node N2”; “As a result, a gate-source voltage of the driving TFT DT may be set to enable a driving current to flow”), floats the data line and couples the readout line to a floating data line in the sensing period and the sampling period (para[0065]; para[0068]-para[0070]; “In the boosting period Tb, the first and second switch TFTs ST1 and ST2 are turned off in response to a scan control signal of OFF level”, floating both N1 and 14A, and thus, coupling N2 to a floating data line, that is, also floating N2 and 14B, based on the broadest reasonable interpretation of the claimed limitations; in addition, “In the sensing period Ts”, “the reset switch RST is turned off”, thus, indirectly floating N1 (part of the claimed data line) and N2 and 14B (part of the claimed readout line), at the opening of the switch RST, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 6, Kim discloses all the claim limitations as applied above (see claim 5). In addition, Kim discloses the sensing circuit outputs a reference voltage for sensing to be applied to the source electrode of the driving element to the readout line in the programming period (para[0065]-para[0067]; see Figs. 4-6; in the initialization period Ti, “the second switch TFT ST2 is turned on to apply the reference voltage Vpre of the sensing line 14B to the source node N2”) and samples the changed voltage of the readout line according to a sampling signal in the sampling period (para[0065]; para[0069]-para[0070]; see Figs. 4-6; “in response to the scan control signal of ON level… and the reset switch RST… turned off”, “when the potential of the source node N2 falls from a boosting level to an initialization voltage Vpre (4V)”, “charges flowing through the sensing line 14B in the sensing period Ts is changed into a sensing voltage Vsen”; “The sensing voltage Vsen bypasses a sampling switch SAM and is then stored in the sampling capacitor Cs”; “When the holding switch HOLD is turned on, the sensing voltage Vsen stored in the sampling capacitor Cs bypasses the holding switch HOLD and is then input to the ADC”; “In the ADC, the sensing voltage Vsen is converted into the sensing value SD1”).

Regarding claim 7, Kim discloses all the claim limitations as applied above (see claim 5). In addition, Kim discloses the boosting circuit includes: 
a voltage buffer connected to the data line (see AMP in Fig. 4, also part of the circuit comprising the claimed boosting circuit; para[0066]; para[0068]);
a boosting capacitor having a first electrode connected to the readout line and a second electrode connected to the voltage buffer (see Cfb in Fig. 4); and
a first switch connected between the voltage buffer and the digital-to-analog converter (see e.g. switch TFTs ST1 and ST2, and/or reset switch RST, in Figs. 4-5, also part of the circuit comprising the claimed boosting circuit, connected between the AMP and DACs 121 in Fig. 3), the first switch turned on in the programming period (para[0065]; para[0068]; “In the initialization period Ti, the first switch TFT ST1 is turned on to apply the turn-on data voltage Von (5V) of the data line 14A to the gate node N1”; “Then, the second switch TFT ST2 is turned on to apply the reference voltage Vpre of the sensing line 14B to the source node N2”), and turned off in the sensing period (para[0065]; para[0068]; “In the boosting period Tb, the first and second switch TFTs ST1 and ST2 are turned off in response to a scan control signal of OFF level”) and the sampling period (para[0065]; para[0068]-para[0070]; “In the sensing period Ts”, “the reset switch RST is turned off”).

Regarding claim 10, Kim discloses all the claim limitations as applied above (see claim 7). In addition, Kim discloses the boosting circuit further includes:
a second switch connected between the second electrode of the boosting capacitor and the voltage buffer (see switches RST, SAM and/or HOLD in Fig. 4, also part of the circuit comprising the claimed boosting circuit); and
a third switch connected between the second electrode of the boosting capacitor and the data line (see also switch RST in Fig. 4).

Regarding claim 11, Kim discloses all the claim limitations as applied above (see claim 5). In addition, Kim discloses the pixel includes a first pixel connected to a first data line and the readout line and a second pixel connected to a second data line and the readout line (see e.g. pixels connected to different data lines 14A and to a same readout line 14B in Figs. 2-3, 8 and 10), and 
wherein the boosting circuit includes:
a first voltage buffer connected to the first data line (see e.g., a first AMP such as the one in Fig. 4, corresponding to a first SU in Figs. 3, 8 and 10, connected to first data line 14A);
a second voltage buffer connected to the second data line (see e.g., a second AMP such as the one in Fig. 4, corresponding to a second SU in Figs. 3, connected to second data line 14A);
a boosting capacitor having a first electrode connected to the readout line and a second electrode selectively connected to the first voltage buffer and the second voltage buffer (see e.g. Cfb such as the one in Fig. 4, corresponding the first SU in Fig. 3, with its first electrode connected to corresponding sensing line 14B, and its second electrode selectively connected to the first AMP in the first SU only, or to both the first AMP in the first SU and the second AMP in the second SU, by the use of switches SS1 and SS2 of MUX 123 in Fig. 3);
a first multiplexer switch connected between the second electrode of the boosting capacitor and the first voltage buffer (see either of switches SS1 and SS2 in MUX 123 in Fig. 3, indirectly connected to the node (at Vsen)  between the second electrode of Cfb and the first AMP in the first SU); and
a second multiplexer switch connected between the second electrode of the boosting capacitor and the second voltage buffer (see either of switches SS1 and SS2 in MUX 123 in Fig. 3, connected between the second electrode of Cfb in the first SU and the second AMP in the second SU, by being located at the MUX 123).

Regarding claim 12, Kim discloses all the claim limitations as applied above (see claim 5). In addition, Kim discloses the boosting circuit includes:
a voltage buffer connected to the data line (see AMP in Fig. 4, also part of the circuit comprising the claimed boosting circuit; para[0066]; para[0068]);
a boosting capacitor circuit connected between the readout line and the voltage buffer and having a total capacitance value controlled according to a control signal (see circuit including capacitor Cfb and capacitor Cs in Fig. 4; para[0061]-para[0062]; para[0069]-para[0070]); and
a first switch connected between the voltage buffer and the digital-to-analog converter (converter (see e.g. switch TFTs ST1 and ST2, and/or reset switch RST, in Figs. 4-5, also part of the circuit comprising the claimed boosting circuit, connected between the AMP and DACs 121 in Fig. 3), the first switch turned on in the programming period (para[0065]; para[0068]; “In the initialization period Ti, the first switch TFT ST1 is turned on to apply the turn-on data voltage Von (5V) of the data line 14A to the gate node N1”; “Then, the second switch TFT ST2 is turned on to apply the reference voltage Vpre of the sensing line 14B to the source node N2”), and turned off in the sensing period (para[0065]; para[0068]; “In the boosting period Tb, the first and second switch TFTs ST1 and ST2 are turned off in response to a scan control signal of OFF level”) and the sampling period (para[0065]; para[0068]-para[0070]; “In the sensing period Ts”, “the reset switch RST is turned off”).

Regarding claim 13, Kim discloses all the claim limitations as applied above (see claim 12). In addition, Kim discloses the boosting capacitor circuit includes a plurality of boosting capacitor circuits connected between the readout line and the voltage buffer (see circuit including capacitor Cfb and capacitor Cs in Fig. 4; para[0061]-para[0062]; para[0069]-para[0070]),
wherein each of the boosting capacitor circuits includes a boosting capacitor and a control switch connected in series with the boosting capacitor, and a number of control switches to be turned on is determined according to the control signal (see circuit capacitor Cfb and capacitor Cs connected in series e.g. with switch SAM in Fig. 4; para[0061]-para[0062]; para[0069]-para[0070]).

Regarding claim 14, Kim discloses an electroluminescent display device (see Fig. 1), comprising:
a pixel (see pixels P in Figs. 1-5) including a driving element having a gate electrode connected to a data line and a source electrode connected to a readout line (see in Figs. 4-5 driving transistor DT having a gate electrode connected to a line comprising N1 and connected to Vdata (claimed data line), and a source connected to a line comprising N2 and connected to a sensing unit SU through sensing line 14B (claimed readout line));
a sensing circuit configured to sense a voltage of the readout line which changes according to a pixel current flowing through the driving element during sensing operation (para[0052]; para[0056]; para[0060]; para[0065]-para[0070]; see Figs. 3-6; e.g. “due to a driving current flowing between a source electrode and a drain electrode of the driving TFT DT, the potential of the source node N2, that is, the anode potential of the OLED, is increased to a threshold voltage of the OLED,  and then saturated”, as shown in Fig. 6, and is sensed by circuit comprising sensing unit SU in Figs. 3-5, during sensing process); and
a boosting capacitor electrically coupled between the data line and the readout line, the boosting capacitor configured to couple the changed voltage of the readout line to the data line during the sensing operation (para[0056]; para[0059]; para[0065]-para[0070]; see Figs. 4-6; see circuit comprising capacitor Cst and capacitor Cfb, wherein capacitor Cst connected between the gate node N1 and the source node N2, as shown in Figs. 4-5, and configured to couple the changed voltage at N2 to N1 during the boosting period Tb of the sensing process in Fig. 6, while “TFTs ST1 and ST2 are turned off in response to a scan control signal of OFF level”).

Regarding claim 15, Kim discloses all the claim limitations as applied above (see claim 14). In addition, Kim discloses the pixel further includes:
a first switch transistor connected between the data line and the gate electrode of the driving element (see ST1 in Figs. 4-5);
a second switch transistor connected between the readout line and the source electrode of the driving element (see ST2 in Figs. 4-5);
a storage capacitor connected between the gate electrode and the source electrode of the driving element (see Cst in Figs. 4-5); and
a light emitting element connected to the source electrode of the driving element (see OLED in Figs. 4-5),
wherein a gate electrode of the first switch transistor and a gate electrode of the second switch transistor are connected to a gate line (see gate electrodes of ST1 and ST2 are connected to gate line 15, as shown in Figs. 4-5), and the first switch transistor and the second switch transistor maintain an on state according to a gate signal for sensing from the gate line during the sensing operation (para[0065]-para[0070]; see in Figs. 4-6, “In the initialization period Ti” of the sensing process, “A scan control signal SCAN is applied at an ON level, whereby the first switch TFT ST1 and the second switch TFT ST2 are turned on”, and “In the sensing period Ts” of the sensing process, “in response to the scan control signal of ON level, the first and second switch TFTs ST1 and ST2 are turned on”).

Regarding claim 16, Kim discloses all the claim limitations as applied above (see claim 14). In addition, Kim discloses the sensing operation includes a programming period in which a gate-source voltage of the driving element is set for the pixel current (para[0065]-para[0067]; see  initialization period Ti in Fig. 6), a sensing period in which the voltage of the readout line changes according to the pixel current (para[0065]; para[0068]; see boosting period Tb in Fig. 6), and a sampling period in which the changed voltage of the readout line is sampled (para[0065]; para[0069]-para[0070]; see sensing period Ts in Fig. 6), and
wherein a data voltage for sensing is applied to the gate electrode of the driving element in the programming period (para[0049]; para[0059]; para[0065]-para[0067]; “during the sensing operation, the DACs of the data driver IC SDIC may generate a data voltage in response to a data timing control signal DDC received from the timing controller 11, and supply the data voltage to the data lines 14A”; see circuit comprising capacitor Cst, ST1 and ST2, as shown in Figs. 4-5, and configured to apply a voltage at N1, as shown in Fig. 6; “In the initialization period Ti, the first switch TFT ST1 is turned on to apply the turn-on data voltage Von (5V) of the data line 14A to the gate node N1”; “Then, the second switch TFT ST2 is turned on to apply the reference voltage Vpre of the sensing line 14B to the source node N2”; “As a result, a gate-source voltage of the driving TFT DT may be set to enable a driving current to flow”), and the data line is floated and coupled to the readout line through the boosting capacitor in the sensing period and the sampling period (para[0065]; para[0068]-para[0070]; “In the boosting period Tb, the first and second switch TFTs ST1 and ST2 are turned off in response to a scan control signal of OFF level”, floating both N1 and 14A, and thus, coupling N2 to a floating data line, that is, also floating N2 and 14B, based on the broadest reasonable interpretation of the claimed limitations; in addition, “In the sensing period Ts”, “the reset switch RST is turned off”, thus, indirectly floating N1 (part of the claimed data line) and N2 and 14B (part of the claimed readout line), at the opening of the switch RST, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 17, Kim discloses all the claim limitations as applied above (see claim 16). In addition, Kim discloses a reference voltage for sensing is applied to the source electrode of the driving element via the readout line and the boosting capacitor in the programming period (para[0065]-para[0067]; see Figs. 4-6; in the initialization period Ti, “the second switch TFT ST2 is turned on to apply the reference voltage Vpre of the sensing line 14B to the source node N2”).

Regarding claim 18, Kim discloses all the claim limitations as applied above (see claim 14). In addition, Kim discloses the boosting capacitor is positioned in a display panel outside a source driver integrated circuit (see capacitor Cst is positioned in display panel 10, outside the data driver IC SDIC shown in Figs. 3-4), and the pixel and the boosting capacitor are positioned in different areas of the display panel (see in Figs. 3-4 that since the capacitor Cst is in every pixel P, and the pixels P are located in different areas of the display panel 10, it is clear that both are located in different areas throughout the display panel 10, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 20, Kim discloses all the claim limitations as applied above (see claim 14). In addition, Kim discloses the pixel includes a first pixel connected to a first data line and the readout line and a second pixel connected to a second data line and the readout line (see e.g. pixels connected to different data lines 14A and to a same readout line 14B in Figs. 2-3, 8 and 10), and
the boosting capacitor is connected between the readout line and selectively a first voltage buffer or a second voltage buffer (see e.g. Cfb such as the one in Fig. 4, corresponding first SU in Fig. 3, with its first electrode connected to corresponding sensing line 14B, and its second electrode selectively connected to first AMP in the first SU only such as the one in Fig. 4, or to both the first AMP in the first SU and a second AMP in a second SU in Fig. 3, by the use of switches SS1 and SS2 of MUX 123 in Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2018/0061913).

Regarding claim 8, Kim discloses all the claim limitations as applied above (see claim 7). In addition, Kim discloses the voltage buffer and the first switch are positioned in a source driver integrated circuit (see AMP and reset switch RST in Fig. 4, included in sensing units SU 122 mounted in the data driver IC SDIC shown in Fig. 3), and the pixel positioned in different areas in a display panel (see pixels P positioned in different areas in display panel 10, as shown in Fig. 3).
Even though Kim does not appear to expressly disclose the boosting capacitor is positioned in the display panel outside the source driver integrated circuit, and the boosting capacitor positioned in a different area in the display panel, these location changes would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2018/0061913), in view of Park (US 2020/0160789).

Regarding claim 9, Kim discloses all the claim limitations as applied above (see claim 7). In addition, Kim the voltage buffer and the first switch are positioned in a source driver integrated circuit SDIC (see AMP and reset switch RST in Fig. 4, included in sensing units SU 122 mounted in the data driver IC SDIC shown in Fig. 3). 
However, Kim does not appear to expressly disclose the boosting capacitor is positioned on a control printed circuit board outside the source driver integrated circuit.
Park discloses a boosting capacitor (see Cfb in Fig. 9) and a control printed circuit board outside a source driver integrated circuit (see control printed circuit board CPCB outside source driver integrated circuit SDIC in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kim’s invention, with the teachings in Park’s invention, to have a control printed circuit board outside the source driver integrated circuit, in order to have a feasible and efficient alternative way of mounting various control components and electric devices (para[0052]; para[0055]).
Even though the combination of Kim and Park does not appear to expressly disclose the boosting capacitor is positioned on the control printed circuit board outside the source driver integrated circuit, this location change would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). 




Regarding claim 19, Kim discloses all the claim limitations as applied above (see claim 14). However, Kim does not appear to expressly disclose the boosting capacitor is positioned on a control printed circuit board outside a source driver integrated circuit.
Park discloses a boosting capacitor (see Cfb in Fig. 9) and a control printed circuit board outside a source driver integrated circuit (see control printed circuit board CPCB outside source driver integrated circuit SDIC in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kim’s invention, with the teachings in Park’s invention, to have a control printed circuit board outside the source driver integrated circuit, in order to have a feasible and efficient alternative way of mounting various control components and electric devices (para[0052]; para[0055]).
Even though the combination of Kim and Park does not appear to expressly disclose the boosting capacitor is positioned on the control printed circuit board outside the source driver integrated circuit, this location change would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623